OPTIMUM FUND TRUST Optimum Fixed Income Fund (the "Fund") Supplement to the Fund's Statement of Additional Information dated July 29, 2009 as amended August 5, 2009 On December 7, 2009, Tad Rivelle assumed primary portfolio management responsibilities for TCW Investment Management Company's ("TCW") portion of the Optimum Fixed Income Fund. The following replaces the information in the section entitled, “Portfolio Managers – Other Accounts Managed – Fixed Income Fund – TCW”: No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees TCW Tad Rivelle Registered Investment Companies 7 $9.5 billion 0 $0 Other Pooled Investment Vehicles 6 $1.0 billion 2 $390.6 million Other Accounts 184 $17.7 billion 15 $1.5 billion This
